DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed April 7, 2021, with respect to the title have been fully considered and are persuasive.  The objection of December 23, 2020 has been withdrawn. 
Applicant’s arguments, see page 10, filed April 7, 2021, with respect to claims 3 and 7 have been fully considered and are persuasive.  The objection of December 23, 2020 has been withdrawn. 
Applicant's arguments filed December  have been fully considered but they are not persuasive. 	Regarding the 112b rejections of Claims 1-3, 7, and 9-10 applicant argues that the molecular weight limitation refers to relative molecular mass and one of ordinary skill in the art would recognize it as unit less.  However, relative molecular mass is often times measured in daltons and is therefore not unit less.
Regarding Claim 1, applicant first argues that Ramanathan does not disclose does not disclose a temporary press-bonding step and a main press-bonding step.  However, Ramanathan does disclose temporary press-bonding step (Fig. 2C and Para [0026] with elements 213 and 223), and Asahi is brought in to teach the main press-bonding.  	Secondly applicant argues that 213/223 cannot be considered an adhesive member.  However, 213/223 are described as bond structures (Para [0019] – [0023]) and are reasonably considered adhesives.  
Thirdly, applicant argues that the NCF layer of Asahi cannot be reasonably combined with the bond structures of Ramanathan as the thermosetting resin of Asahi is not compatible with the bond 
Status of the Claims
Claims 13-16 are added.  No new matter.  Claims 1-16 are present for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Regarding Claim 1, the limitation “a molecular weight of 10000 or less” causes indefiniteness as it is unclear what units are used for the molecular weight.  For purposes of examination this will be interpreted as “a molecular weight of 10000 grams/mole or less”	Regarding Claim 2, the limitation “a weight average molecular weight of 10000 or less” causes indefiniteness as it is unclear what units are used for the weight average molecular weight.  For 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan (US 2006/0292823) in view of Asahi (US 2018/0096980) in further view of Tomiyama (US 2003/0159773).
Claim 1, Ramanathan discloses (Figs. 1, 2A-2D) a method for manufacturing (Fig. 1) a semiconductor device including 
a semiconductor chip (210, first substrate, Para [0017]) , 
a substrate (220, second substrate, Para [0023]) or another semiconductor chip, and 
an adhesive layer (213/223 are bond structures, Para [0024]),  interposed therebetween, 
the semiconductor chip (210), the substrate (220), and the another semiconductor chip each having a connection portion (portion of 210/220 on 213/223 can be considered connection portions, hereinafter “connection”) having a surface formed by a metal material (223/213 have multiple metals, Para [0024]) , 
the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip being electrically connected by metal bonding  (213/223 form metallic bond, Para [0031], Fig, 2C), the method sequentially comprising the following steps of:	heating and pressuring (Para [0033], bonding may be with heat and pressure) a laminate (210/220/213/223 considered laminate, hereinafter “laminate”) having: 	the semiconductor chip (210); 	the substrate (220), the another semiconductor chip or a semiconductor wafer including a portion corresponding to the another semiconductor chip; and 	the adhesive layer (213/223) disposed therebetween, the connection portion (connection) of the semiconductor chip and the connection portion (connection) of the substrate or the another semiconductor chip being disposed to face each other (connections face each other), 
210 and 220 temporarily press-bonded by 213/223).	Ramanathan does not explicitly disclose a thermosetting resin composition adhesive layer;
interposing the laminate with a pair of facing pressing members for temporary press-bonding;	heating and pressuring the laminate by interposing the laminate with a pair of facing pressing members for main press-bonding, which is separately prepared from the pressing members for temporary press-bonding, to thereby electrically connect the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip by metal bonding, wherein at least one of the pair of pressing members for temporary press-bonding is heated to a temperature lower than a melting point of the metal material forming the surface of the connection portion of the semiconductor chip and a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip when the laminate is heated and pressured, and	at least one of the pair of pressing members for main press-bonding is heated to a temperature equal to or higher than at least one melting point of a melting point of the metal material forming the surface of the connection portion of the semiconductor chip, or a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip when the laminate is heated and pressured, and	the thermosetting resin composition is a layer comprising a thermosetting resin composition comprising a thermosetting resin having a molecular weight of 10000 grams/mole or less and a curing agent therefor.	However, Asahi discloses (Figs. 7A – 10C) a laminate (P/W2/NCF/S0, Para [0036]) with a pair of facing pressing members for temporary press-bonding (Fig. 7A, 9 with 4, pressure bonding attachment and bonding stage, Para [0045]);27, main pressure bonding stage 24, Para [0053]), which is separately prepared from the pressing members for temporary press-bonding (Fig. 10B occurs after 7A), to thereby electrically connect the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip by metal bonding (connection portions Pb and Pa are melted together to form electrical connection, Para [0077]), 	wherein at least one of the pair of pressing members for temporary press-bonding is heated to a temperature lower than a melting point of the metal material forming the surface of the connection portion of the semiconductor chip and a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip when the laminate is heated and pressured (Fig.  8a, connection portions Pb and Pa are heated but not melted and so are lower than melting points, Para [0073]), and	at least one of the pair of pressing members for main press-bonding is heated to a temperature equal to or higher than at least one melting point of a melting point of the metal material forming the surface of the connection portion of the semiconductor chip, or a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip when the laminate is heated and pressured (Fig. 10B shows melting of connection portions Pa and Pb which means melting point of metal materials was reached or surpassed).	Therefore it would have been obvious to one of ordinary skill in the art to apply the steps of Asahi as it is a bonding method with shorter lamination time and joining defects (Asahi, Para [0005]).	Furthermore, Tomiyama discloses an adhesive layer is a layer comprising a thermosetting resin composition comprising a thermosetting resin having a molecular weight of 10000 grams/mole or less and a curing agent therefor (Para [0047], epoxy resin with molecular weight less than 5,000 grams/mole Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07. 	The material of Tomiyama has a curing agent of 5,000 or less. This lies within Applicant’s claimed range of less than 10,000, thus the combination wherein the material of Tomiyama is used meets the limitations of the claim. Additionally, Examiner notes the range disclosed by Tomiyama overlaps the weight range of the claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).	Claim 2, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 1.	Tomiyama discloses wherein the thermosetting resin composition further comprises a polymer component having a weight average molecular weight of 10000 grams/mole or more (polymer of adhesive has weight average molecular weight of 100,000 or more, Para [0075]).	Claim 3, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 2.	Tomiyama discloses wherein a weight average molecular weight of the polymer component is 30000 or more and a glass transition temperature of the polymer component is 100°C or lower (polymer of adhesive has weight average molecular weight of 100,000 or more and glass transition temperature of -50 to 0 degrees, Para [0075]).	Claim 4, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 1.Claim 5, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 1.	Ramanathan discloses wherein the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip are contacted to each other and the substrate or the another semiconductor chip is temporarily press-bonded to the semiconductor chip (Fig. 2C, connection of 210 and connection of 220 are bonded, Para [0026]).	Claim 6, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 1.	Asahi disclose (Fig. 4) wherein a plurality of semiconductor devices are continuously manufactured while maintaining a state in which at least one of the pair of pressing members for main press-bonding is heated to a temperature equal to or higher than at least one melting point of a melting point of the metal material forming the surface of the connection portion of the semiconductor chip, or a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip (Fig. 4 shoes a continuous manufacturing process uses a provisional and main pressuring devices).	Claim 7, Ramanathan discloses (Figs. 1, 2A-2D) a method for manufacturing (Fig. 1) a semiconductor device including a semiconductor chip (210, first substrate, Para [0017]) , at least a substrate (220, second substrate, Para [0023]) or another semiconductor chip, and an adhesive layer (213/223 are bond structures, Para [0024]),  interposed between the semiconductor chip (210) and  the substrate (213/223 are interposed between 210 and 220)  or between the semiconductor chip and the another semiconductor chip and the another semiconductor chip each having a connection portion (portion of 210/220 on 213/223 can be considered connection portions, hereinafter “connection”) having a surface formed by a metal material (223/213 have multiple metals, Para [0024]) , the 213/223 form metallic bond, Para [0031], Fig, 2C), the method sequentially comprising the following steps of:	heating and pressuring (Para [0033], bonding may be with heat and pressure) a laminate (210/220/213/223 considered laminate, hereinafter “laminate”) having: 	the semiconductor chip (210); 	the substrate (220), the another semiconductor chip or a semiconductor wafer including a portion corresponding to the another semiconductor chip; and 	the adhesive layer (213/223) disposed therebetween, the connection portion (connection) of the semiconductor chip and the connection portion (connection) of the substrate or the another semiconductor chip being disposed to face each other (connections face each other), temporarily press-bond the substrate and the another semiconductor chip or the semiconductor wafer to the semiconductor chip (Fig. 2C shows 210 and 220 temporarily press-bonded by 213/223).	Ramanathan does not explicitly disclose a thermosetting resin composition adhesive layer; electrically connecting the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip, wherein	at least one of the pair of pressing members for temporary press-bonding is heated to a temperature lower than a melting point of the metal material forming the surface of the connection portion of the semiconductor chip and a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip when the laminate is heated and pressured, and	in the step of electrically connecting the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip, the laminate is heated in a heating furnace or on a hot plate to a temperature equal to or higher than at least one melting point of Pb and Pa are melted together to form electrical connection, Para [0077]), 	at least one of the pair of pressing members for temporary press-bonding is heated to a temperature lower than a melting point of the metal material forming the surface of the connection portion of the semiconductor chip and a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip when the laminate is heated and pressured (Fig.  8a, connection portions Pb and Pa are heated but not melted and so are lower than melting points, Para [0073]), and	in the step of electrically connecting the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip, the laminate is heated in a heating furnace or on a hot plate to a temperature equal to or higher than at least one melting point of a melting point of the metal material forming the surface of the connection portion of the semiconductor chip, or a melting point of the metal material forming the surface of the connection portion of the substrate or the another semiconductor chip (heating may occur in an oven for melting, Para [0103]).	Therefore it would have been obvious to one of ordinary skill in the art to apply the steps of Asahi as it is a bonding method with shorter lamination time and joining defects (Asahi, Para [0005]).	Furthermore, Tomiyama discloses an adhesive layer is a layer comprising a thermosetting resin composition comprising a thermosetting resin having a molecular weight of 10000 grams/mole or less and a curing agent therefor (Para [0047], epoxy resin with molecular weight less than 5,000 and agent, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also MPEP 2144.07. 	The material of Tomiyama has a curing agent of 5,000 or less. This lies within Applicant’s claimed range of less than 10,000, thus the combination wherein the material of Tomiyama is used meets the limitations of the claim. Additionally, Examiner notes the range disclosed by Tomiyama overlaps the weight range of the claim. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).	Claim 9, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 7.	Tomiyama discloses wherein the thermosetting resin composition further comprises a polymer component having a weight average molecular weight of 10000 grams/mole or more (polymer of adhesive has weight average molecular weight of 100,000 grams/mole or more, Para [0075]).	Claim 10, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 9.	Tomiyama discloses wherein a weight average molecular weight of the polymer component is 30000 grams/mole or more and a glass transition temperature of the polymer component is 100°C or lower (polymer of adhesive has weight average molecular weight of 100,000 grams/mole or more and glass transition temperature of -50 to 0 degrees, Para [0075]).Claim 11, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 7	Asahi discloses wherein the thermosetting resin composition adhesive layer is a layer formed by an adhesive film which is prepared in advance (Para [0036], NCF is thermosetting resin formed prior to being affixed).	Claim 12, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 7.	Ramanathan discloses wherein the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip are contacted to each other and the substrate or the another semiconductor chip is temporarily press-bonded to the semiconductor chip (Fig. 2C, connection of 210 and connection of 220 are bonded, Para [0026]).	Claim 15, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 7.	Ramanathan discloses wherein the temporary press-bonding is performed such that the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip are contacted (Fig. 2C, connections of 213 and 223 are contacted).	Claim 16, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 1.	Ramanathan discloses wherein the temporary press-bonding is performed such that the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip are contacted (Fig. 2C, connections of 213 and 223 are contacted).	Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan (US 2006/0292823) in view of Asahi (US 2018/0096980) in view of Tomiyama (US 2003/0159773) in further view of Nakamura (US 2014/0312511).	Claim 8, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 7.2 labeled as 3 heated by hot plate 53, Para [0368]).	Therefore it would have been obvious to one of ordinary skill in the art to apply the hot plate of Nakamura as it allows for mass production of laminates.	Claim 14, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 7. 	Asahi disclose discloses wherein, in the step of electrically connecting the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip, the laminate is heated (heating of connection points of laminates may occur in an oven for melting, Para [0103]).	However, Nakamura discloses heating laminates on a hot plate (Fig. 5, laminates 2 labeled as 3 heated by hot plate 53, Para [0368]).	Therefore it would have been obvious to one of ordinary skill in the art to apply the hot plate of Nakamura as it allows for mass production of laminates.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan (US 2006/0292823) in view of Asahi (US 2018/0096980) in view of Tomiyama (US 2003/0159773) in further view of Kusanagi (US 2012/0118939).
Claim 13, Ramanathan in view of Asahi and Tomiyama discloses the method according to claim 7. 	Asahi disclose discloses wherein, in the step of electrically connecting the connection portion of the semiconductor chip and the connection portion of the substrate or the another semiconductor chip, 
Ramanathan in view of Asahi and Tomiyama does not explicitly disclose the laminate is heated in a heating furnace.	However, Kusanagi discloses heating laminates in a furnace (laminates 4 disposed in heating furnace, Para [0096]).	 Therefore it would have been obvious to one of ordinary skill in the art to apply the heating furnace of Kusanagi as it allows for simultaneous compression and heating of laminates (Kusanagi, Para [0048]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819